 390309 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Review was requested of the Regional Director's findings that:(1) the petitioned-for, single facility unit of warehouse employees isan appropriate unit for collective bargaining; and (2) that the ``ware-
house leader'' is not a supervisor and therefore should be included
in the unit. Only the portion of the Regional Director's decision ad-
dressing the first issue is attached.3The parties are in agreement that employees who perform serv-ices under the umbrella contract are to be excluded from any unit
found appropriate herein.4The main warehouse building appears to be about 500 feet fromthe engineering services building.5The parties stipulated, and I find, that the senior resident rep-resentative, physical distribution operations manager, data
management/computer operations manager, warehouse foreman, traf-
fic supervisor, woodworker foreman, receipt control supervisor,
equipment specialist supervisor, operations supervisor, senior system
analyst (supervisor/assistant site manager), and second shift super-
visor are supervisors within the meaning of the Act.6As indicated earlier herein, the parties are in agreement that em-ployees in all of these classifications, except the warehouse leader,
the electronics technician, the administrative support technician, the
administrative support clerk, and one equipment specialist, should be
included in any unit found appropriate. These disputed classifications
will be discussed further below.Vitro Corporation and International Association ofMachinists and Aerospace Workers, AFL±CIO,
Petitioner. Case 12±RC±7543October 30, 1992ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Regional Director's Decision and Direc-
tion of Election (the relevant portion of which is at-
tached). The request for review is denied as it raises
no substantial issues warranting review.1The Employ-er's request for a stay of election is also denied.APPENDIXThe Petitioner seeks to represent a unit of the Employer'swarehouse employees at King's Bay Submarine Base, includ-
ing the warehouse leader, excluding the electronics techni-
cian, the administrative support technician, the administrative
support clerk, and one equipment specialist. Contrary to the
Petitioner, the Employer contends that the unit should in-
clude the electronics technician, administrative support tech-
nician, administrative support clerk, and all equipment spe-
cialists who work at the warehouse, should exclude the ware-
house leader. The Employer further contends, contrary to the
Petitioner, that the unit should include all nonprofessional
automatic data processing employees in addition to the ware-
house employees. There are approximately 28 employees in
the unit Petitioner seeks to represent, 42 employees in the
unit the Employer contends is appropriate, and 32 employees
in the unit found appropriateThe record establishes that the Employer is engaged inproviding warehouse services, automated data processing
(ADP) services, and other support for the Navy at its King's
Bay Submarine Base. Pursuant to a single contract with the
Navy, the Employer performs the warehousing function plus
the related ADP function. Another ``umbrella'' contract cov-
ers the other services performed by the Employer at King's
Bay.3The ADP group is housed in the engineering servicesbuilding at King's Bay. The warehouse complex is in a sepa-
rate location.4The Employer's highest ranking of official at King's Bayis its senior resident representative. Reporting to him are aphysical distribution operations manager, who heads thewarehouse, and a data management/computer operations
manager, who heads the ADP group. Reporting to the phys-
ical distribution manager are a warehouse foreman, a traffic
supervisor, a woodworker foreman, a receipt control super-
visor, and an equipment specialist supervisor. Reporting to
the data management/computer operations manager are an
operations supervisor, a senior system analyst
(supervisor/assistant site manager), and a second shift super-
visor.5At the warehouse, there are approximately 32 em-ployees working under the warehouse supervisors described
above. In the ADP group, there are approximately 22 em-
ployees working under the above-described ADP supervisors.The Employer and the Department of the Navy have cat-egorized the functions performed in the warehouse as stor-
age, traffic, packing and preservation, receipt control, tech-
nical, maintenance and repair, and administrative support.
More specifically, these functions include receipt and storage
of materials; packing and issuance of materials; the move-
ment of materials within the warehouse and outside the ware-
house; operation of a ready service ``store'' (``SWFMart'')
where office-type supplies are maintained; maintenance of a
technical library (a library of manufacturers of parts, parts
lists, parts numbers and the like); the collection and storage
of hazardous wastes; maintenance and repair of unautomated
storage and retrieval system and forklifts; and related reports
and paperwork. The warehouse includes an automated stor-
age area and automated bulk storage area. The locations of
items in the warehouse are maintained on computers, and
computers are used by warehouse employees to, among other
things, locate items and to record the receipt of items. While
the warehouse is automated to a large extent, the warehouse
employees as a group nonetheless perform typical warehouse
functions, as demonstrated by the above, as well as by the
requirement that they wear steel safety shoes in the ware-
house and the fact that approximately 20 of them have fork-
lift operator licenses.Warehouse job functions are performed by individuals inthe job classifications of warehouseman, fork truck operator,
material sorter/classifier, ``SWFMart'' operator, traffic clerk,
freight classification specialist, motor vehicle operator, wood-
worker, preservation packer, hazardous waste coordinator,
supply clerk, equipment specialist (hazard equipment special-
ist, custodial worker, lead equipment specialist, lead supply
clerk, material sorter classifier leader, warehouse leader, elec-
tronics technician, administrative support technician, and ad-
ministrative support clerk.6The ADP group's automatic data processing system is theprimary keeper for the financial and inventory records of the 391VITRO CORP.7These 11 classifications are programmer (statistical quality con-trol analyst), lead scheduler, senior system analyst, lead system soft-
ware specialist (Unisys), system software specialist (Unisys), lead
system software specialist (Tandem), system software specialist, pro-
grammer, computer programmer analyst, telecommunications special-
ist (network manager), and telecommunications specialist.8The Petitioner, which, as noted above, wishes to exclude all ADPemployees from the unit, stipulated that the programmer (statistical
quality control analyst) is a professional employee, but took no posi-
tion as to whether or not the 10 employees holding the other 10 job
classifications are professional employees, as contended by the Em-
ployer.9The record does not indicate with certainty what positions Bego-nia held before and after the transfer.10However, documents concerning Renew appear to show that shewas not selected for the job she bid on in 1988. Thus, it is unclear
when she moved to ADP.11Employees' pay grades, which are represented by a letter andnumber, are determined based on the Employer's internal job classi-
fications, which differ from those stated herein. Thus, each employee
has two different job titles. The Employer's senior resident rep-
resentative explained, however, that the Employer's internal job clas-
sifications and job descriptions, used corporatewide, only generally
describe the ADP and warehouse jobs at King's Bay, while the con-
tract with the Navy and job titles pursuant thereto more accurately
describe their duties.materials stored in the warehouse. The Employer's seniorresident representative testified that about 80 percent of the
ADP group's work is directly related to the warehousing and
storage functions. The Employer and the Department of
Navy categorize the ADP functions as computer operations,
systems and analysis, data communications, quality control
and statistical analysis, and administrative support. There are
18 job classifications for the approximately 22 non-
supervisory employees in the ADP group. These job classi-
fications are programmer (statistical quality control analyst),
lead scheduler, scheduler, production control input/output
clerk, senior computer operator, computer operator, magnetic
media librarian, senior system analyst, lead system software
specialist (Unisys), system software specialist (Unisys), lead
system software specialist (Tandem), system software spe-
cialist, programmer, computer programmer analyst, adminis-
trative support technician, telecommunication, specialist (net-
work manager), telecommunications specialist, and ADP
trouble desk clerk. The Employer contends that employees in
11 of these 18 job classifications are professional employ-
ees,7and presented some evidence that these employees per-form work of an intellectual nature and have knowledge of
an advanced type.8Duties of ADP employees other than those the Employercontends are professional employees include hanging tapes or
disks to maintain the financial and master inventory com-
puter files; cleaning tapes and maintaining tapes that are used
for file maintenance; scheduling which will be hung; break-
ing down reports from computer programs; fielding tele-
phone calls concerning problems with the telecommuni-
cations system scheduling repairs; preparation of reports (in-
cluding reports on workload statistics, internal functions of
the ADP, and personnel matters); other clerical work; and
generally providing support for the ADP employees the Em-
ployer contends are professional employees.There has been no exchanqe of supervision between ADPand the warehouse. With respect to nonsupervisory positions,
the record reflects only three instances of permanent inter-
change between the warehouse and the ADP group. Thus in
1988, employee Begonia transferred from the warehouse
technical division into the ADP group.9Additionally, theEmployer's senior resident representative testified that Eliza-
beth Roberts and Lori Renew transferred from word proc-
essor positions previously located in warehouse to jobs at
ADP. These word processor positions no longer exist at the
warehouse, but instead have been transferred to the Employ-
er's field office, a facility not involved herein. Documents
concerning Roberts appear to indicate that she moved toADP in L990.10There is no evidence of anyone transferringfrom ADP to the warehouse.There is some work related contact between some ADPand some warehouse employees, although for the most part
the record does not indicate the frequency of this contact. If
there are problems in the warehouse with the telecommuni-
cations devices that are part of the data processing system,
the teleccmmunications specialists come to the warehouse to
fix the devices. If there are problems with the computer pro-
grams, various other ADP employees, all of whom the Em-
ployer contends are professional employees, may ``interface''
with warehouse employees in solving the problems. Same
ADP employees have apparently also visited the warehouse
in developing computer programs and to do some training of
warehouse employees. There was also testimony that the
ADP trouble desk clerk answers telephone calls from the
warehouse, but it is not clear who would place these calls.
The SWFMart is open to departments throughout the base,
including ADP; it appears that administrative support techni-
cian Roberts is the person from ADP who usually visits the
SWFMart. Warehouse drivers (motor vehicle operators) visit
the ADP when delivering supplies. Also, in the engineering
services building where ADP is located there is a mailroom
where someone from the supply section of the warehouse
picks up computer-generated reports on a daily basis. The
warehouse administrative supply technician or clerk also
picks up mail from a mailbox in the ADP building.ADP employees, like everyone other than warehouse em-ployees, must sign and obtain and wear visitors' badges
when visiting the storage areas of the warehouse. Similarly,
warehouse employees must sign in before visiting the ADP
computer room.The ADP employees the Employer contends are profes-sional employees and the warehouse electronics technician
are all ``D'' grade employees, who are salaried and do not
receive time and half pay for overtime. All of the other
warehouse and ADP employees who are in issue, except
equipment specialist Huszai, are apprently ``G'' grade em-
ployees who are hourly paid and receive overtime pay.11Pursuant to the warehouse and ADP contract with the Navy,
the Employer has an overall amount of money available for
wage increases each year. The Employer's senior resident
representative makes wage increase recommendations for
both groups to his superior, a vice president at corporate
headquarters in Maryland. The same employee benefit pro-
grams are available to all employees involved herein.Personnel records of both ADP and warehouse employeesare maintained at the field office. A standard corporate appli-
cation form is used for all job openings. The supervisor who
has a job opening normally conducts an interview in the field 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12A flextime experiment is currently underway for warehouse em-ployees. It is unclear whether ADP employees are also currently able
to work flextime schedules.13Contrary to the Employer's contention, the A. Harris & Co., 116NLRB 1628 (1956), standard is not applicable to a nonretail oper-
ation. Esco, supra; NLRB v. Western Produce, 839 F.2d 555 (9thCir. 1988).14In view of my decision to exclude ADP employees, I find it un-necessary to decide which, if any, ADP employees are professional
employees.office. All the Employer's King's Bay job openings are post-ed thoughout the King's Bay Submarine Base.The same employee handbook and disciplinary rules applyto both warehouse and ADP employees.The Employer conducts all employee meetings at King'sBay and holds certain all employee social functions. It is not
entirely clear from the record whether or not any non-
supervisory meetings are held involving warehouse and ADP
employees only (and not umbrella contract employees).ADP and warehouse employees do not have separatelydesignated parking areas. There is a cafeteria in the building
where the ADP group is located, open to all who are on the
base. There is also a lunch room in the warehouse.There are two shifts at ADP, with employees at work fromearly morning until about 11:30 p.m. Warehouse employees
work basically one shift, all of them generally leaving by late
afternoon.12Based on the foregoing and the record as a whole, and ap-plying traditional community-of-interest factors, I find thatthe ADP employees do not share such a strong ccmmunityof interest with the warehouse employees as to require their
inclusion in the petitioned-for warehouse unit. Esco Corp.,298 NLRB 837 (1990).13While the warehouse and ADP op-erations are functionally integrated, warehouse employees
work in a separate location under separate supervision, have
different job duties and skills, different work requirements
such as the safety shoes and forklift license requirments for
warehouse employees only. Permanent interchange between
the two groups has been minimal, and work-related contact
between the groups is not extensive and to a large extent in-
volves the ADP employees the employer seeks to exclude as
professionals. Accordingly, I shall direct an election among
warehouse employees only.14